                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 1 of 80

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                Eastern District of Arkansas

 Case number (If known):                              Chapter you are filing under:
                                                      ❑         Chapter 7
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ✔
                                                      ❑         Chapter 13
                                                                                                                                                     ❑Check if this is an
                                                                                                                                                          amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                    04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Leah                                                              Nathaniel
       government-issued picture                   First name                                                       First name
       identification (for example, your           K.                                                                A.
       driver’s license or passport).              Middle name                                                      Middle name

       Bring your picture identification to        Zornes                                                            Zornes
       your meeting with the trustee.              Last name                                                        Last name


                                                   Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
       in the last 8 years
                                                   First name                                                       First name
       Include your married or maiden
       names.                                      Middle name                                                      Middle name


                                                   Last name                                                        Last name




                                                   First name                                                       First name


                                                   Middle name                                                      Middle name


                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 7        5       3   9                                xxx - xx - 6         0       7    5
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number                       9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 2 of 80

 Debtor 1            Leah                K.                           Zornes
 Debtor 2            Nathaniel           A.                           Zornes                                             Case number (if known)
                     First Name          Middle Name                  Last Name


                                          About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification
                                          ✔I have not used any business names or EINs.
                                          ❑                                                                   ✔I have not used any business names or EINs.
                                                                                                              ❑
       Numbers (EIN) you have used
       in the last 8 years
                                          Business name                                                       Business name
       Include trade names and doing
       business as names
                                          Business name                                                       Business name


                                                       -                                                                   -
                                          EIN                                                                 EIN


                                                       -                                                                   -
                                          EIN                                                                 EIN




                                                                                                              If Debtor 2 lives at a different address:
  5.   Where you live
                                          108 Maplewood Dr
                                          Number             Street                                           Number            Street




                                          Benton, AR 72015
                                          City                                     State     ZIP Code         City                                     State     ZIP Code

                                          Saline
                                          County                                                              County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from yours, fill it
                                          it in here. Note that the court will send any notices to you at in here. Note that the court will send any notices to you at this
                                          this mailing address.                                           mailing address.


                                          Number             Street                                           Number            Street



                                          P.O. Box                                                            P.O. Box



                                          City                                     State     ZIP Code         City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                          Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have   ✔
                                                                                                              ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 2
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 3 of 80

 Debtor 1            Leah                K.                        Zornes
 Debtor 2            Nathaniel           A.                        Zornes                                               Case number (if known)
                     First Name          Middle Name                  Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


  7.   The chapter of the Bankruptcy     Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
       Code you are choosing to file     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       under                             ❑      Chapter 7
                                         ❑      Chapter 11
                                         ❑      Chapter 12
                                         ✔
                                         ❑      Chapter 13



  8.   How you will pay the fee          ✔
                                         ❑    I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                              about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                              order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                              a pre-printed address.

                                         ❑    I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                              The Filing Fee in Installments (Official Form 103A).

                                         ❑    I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                              but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                              that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                              out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




  9.   Have you filed for bankruptcy     ✔ No.
                                         ❑
       within the last 8 years?
                                         ❑Yes.      District                                          When                          Case number
                                                                                                             MM / DD / YYYY

                                                    District                                          When                          Case number
                                                                                                             MM / DD / YYYY

                                                    District                                          When                          Case number
                                                                                                             MM / DD / YYYY




  10. Are any bankruptcy cases           ✔ No.
                                         ❑
       pending or being filed by a
       spouse who is not filing this     ❑Yes.      Debtor                                                                       Relationship to you
       case with you, or by a business
       partner, or by an affiliate?                 District                                      When                           Case number, if known
                                                                                                         MM / DD / YYYY


                                                    Debtor                                                                       Relationship to you

                                                    District                                      When                           Case number, if known
                                                                                                         MM / DD / YYYY




  11. Do you rent your residence?        ✔
                                         ❑    No.    Go to line 12.

                                         ❑    Yes. Has your landlord obtained an eviction judgment against you?

                                                     ❑   No. Go to line 12.

                                                     ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                         of this bankruptcy petition.




Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 4 of 80

 Debtor 1             Leah                    K.                        Zornes
 Debtor 2             Nathaniel               A.                        Zornes                                             Case number (if known)
                      First Name              Middle Name                Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor


  12. Are you a sole proprietor of any        ✔
                                              ❑    No. Go to Part 4.
      full- or part-time business?
                                              ❑    Yes. Name and location of business
      A sole proprietorship is a business
      you operate as an individual, and is
      not a separate legal entity such as          Name of business, if any
      a corporation, partnership, or LLC.

      If you have more than one sole               Number           Street
      proprietorship, use a separate
      sheet and attach it to this petition.


                                                   City                                                       State         ZIP Code

                                                   Check the appropriate box to describe your business:

                                                   ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                   ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                   ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                   ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                   ❑      None of the above



  13. Are you filing under Chapter 11         If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
      of the Bankruptcy Code, and             under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
      are you a small business debtor         choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
      or a debtor as defined by 11            statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      U.S. C. § 1182(1)?
                                              ✔
                                              ❑    No.        I am not filing under Chapter 11.
      For a definition of small business
      debtor, see 11 U.S.C. § 101(51D).       ❑    No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                              Bankruptcy Code.

                                              ❑    Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
                                                              Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                              ❑    Yes.       I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code,
                                                              and I choose to proceed under Subchapter V of Chapter 11.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


  14. Do you own or have any                  ✔
                                              ❑    No.
      property that poses or is
      alleged to pose a threat of             ❑    Yes.     What is the hazard?
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate
      attention?                                            If immediate attention is needed, why is it needed?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that
      needs urgent repairs?                                 Where is the property?
                                                                                     Number          Street




                                                                                       City                                                State               ZIP Code



Official Form 101                                              Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 4
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 5 of 80

 Debtor 1            Leah                 K.                         Zornes
 Debtor 2            Nathaniel            A.                         Zornes                                             Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                  You must check one:
                                          ✔                                                                    ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      check one of the following               petition, and I received a certificate of completion.                petition, and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if            Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                             any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.             petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you          Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if             MUST file a copy of the certificate and payment plan, if
                                               any.                                                                 any.

                                          ❑    I certify that I asked for credit counseling services from an   ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services             approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent               during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                 circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                         requirement.
                                               To ask for a 30-day temporary waiver of the requirement,             To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made             attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it             to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                    before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                        circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you            with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still          If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit            ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                               counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                 ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                   deficiency that makes me incapable
                                                                of realizing or making rational                                      of realizing or making rational
                                                                decisions about finances.                                            decisions about finances.
                                               ❑    Disability.   My physical disability causes me to               ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                               be unable to participate in a briefing
                                                                  in person, by phone, or through the                                  in person, by phone, or through the
                                                                  internet, even after I reasonably tried                              internet, even after I reasonably tried
                                                                  to do so.                                                            to do so.
                                               ❑    Active duty. I am currently on active military duty in          ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                              a military combat zone.

                                               If you believe you are not required to receive a briefing            If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                 of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 5
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 6 of 80

 Debtor 1            Leah                   K.                        Zornes
 Debtor 2            Nathaniel              A.                        Zornes                                              Case number (if known)
                     First Name             Middle Name                Last Name


 Part 6: Answer These Questions for Reporting Purposes


  16. What kind of debts do you                  16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
      have?                                           an individual primarily for a personal, family, or household purpose.”
                                                       ❑    No. Go to line 16b.
                                                       ✔
                                                       ❑    Yes. Go to line 17.

                                                 16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                      business or investment or through the operation of the business or investment.
                                                       ❑    No. Go to line 16c.
                                                       ❑    Yes. Go to line 17.

                                                 16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?            ✔
                                                 ❑     No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any             ❑     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded and                       expenses are paid that funds will be available to distribute to unsecured creditors?
      administrative expenses are paid                         ❑    No
      that funds will be available for                         ❑    Yes
      distribution to unsecured
      creditors?

  18. How many creditors do you                   ✔
                                                  ❑    1-49          ❑    1,000-5,000          ❑     25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
      estimate that you owe?                      ❑    50-99         ❑    5,001-10,000
                                                  ❑    100-199       ❑    10,001-25,000
                                                  ❑    200-999


  19. How much do you estimate your               ❑    $0-$50,000                      ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      assets to be worth?                         ❑    $50,001-$100,000                ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                  ✔
                                                  ❑    $100,001-$500,000               ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                  ❑    $500,001-$1 million             ❑    $100,000,001-$500 million                 ❑    More than $50 billion


  20. How much do you estimate your               ❑    $0-$50,000                      ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      liabilities to be?                          ❑    $50,001-$100,000                ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                  ✔
                                                  ❑    $100,001-$500,000               ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                  ❑    $500,001-$1 million             ❑    $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Leah K. Zornes                                                ✘ /s/ Nathaniel A. Zornes
                                         Leah K. Zornes, Debtor 1                                            Nathaniel A. Zornes, Debtor 2
                                         Executed on 04/19/2021                                              Executed on 04/19/2021
                                                           MM/ DD/ YYYY                                                      MM/ DD/ YYYY




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 6
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 7 of 80

 Debtor 1            Leah                   K.                         Zornes
 Debtor 2            Nathaniel              A.                         Zornes                                             Case number (if known)
                     First Name             Middle Name                 Last Name



   For your attorney, if you are                 I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                            under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                                 which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an              in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this        filed with the petition is incorrect.
   page.

                                                 ✘ /s/ Clinton W. Lancaster                                                Date 04/19/2021
                                                                                                                                 MM / DD / YYYY
                                                      Signature of Attorney for Debtor



                                                      Clinton W. Lancaster
                                                     Printed name

                                                     Lancaster & Lancaster Law Firm
                                                     Firm name

                                                     P. O. Box 1295
                                                     Number        Street



                                                     Benton                                                              AR       72018
                                                     City                                                                State    ZIP Code



                                                     Contact phone (501) 776-2224                        Email address clint@thelancasterlawfirm.com


                                                     2011179                                                             AR
                                                     Bar number                                                          State




Official Form 101                                            Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                        4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 8 of 80

 Fill in this information to identify your case and this filing:

  Debtor 1                          Leah                         K.                         Zornes
                                   First Name                   Middle Name                Last Name

  Debtor 2                          Nathaniel                    A.                         Zornes
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                          Eastern District of Arkansas
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     1272sq ft same level, 3bd/2ba; .25 acre                         What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              lot, 2 car garage                                              ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Duplex or multi-unit building
              Street address, if available, or other                                                                                                       Who Have Claims Secured by Property.
              description
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
              108 Maplewood Dr.                                              ❑ Manufactured or mobile home                                               entire property?                portion you own?
                                                                             ❑ Land                                                                                     $94,550.00                     $94,550.00
               Benton, AR 72015                                              ❑ Investment property
              City                               State        ZIP Code       ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
              Saline
                                                                             ❑ Other                                                                     estate), if known.
              County                                                          Who has an interest in the property? Check one.
                                                                                                                                                           Fee Simple
                                                                             ✔ Debtor 1 only
                                                                             ❑
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                                                                                                              (see instructions)
                                                                             ❑ At least one of the debtors and another
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜             $94,550.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                        4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 9 of 80

 Debtor 1                   Leah                          K.                               Zornes
 Debtor 2                   Nathaniel                     A.                               Zornes                                                              Case number (if known)
                            First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                                   Dodge                     Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the

                                                   Charger R/T
                                                                             ✔ Debtor 1 only
                                                                             ❑                                                                               amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Debtor 2 only
            Model:                                                                                                                                           Who Have Claims Secured by Property.

                                                   2016                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the         Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                                                                                                                           entire property?             portion you own?
                                                   48200
            Approximate mileage:                                                                                                                                         $24,000.00                  $24,000.00

            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)
             Debtor is surrendering all liability and
             interest.




      If you own or have more than one, list here:

       3.2 Make:                                   Ford                      Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the

                                                   Explorer                  ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Debtor 2 only
            Model:                                                                                                                                           Who Have Claims Secured by Property.

                                                   2017                      ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                             Current value of the         Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                                                                                                                           entire property?             portion you own?
                                                   97000
            Approximate mileage:                                                                                                                                         $20,575.00                  $20,575.00

            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
        ✔ No
        ❑
        ❑ Yes
 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................                  ➜            $44,575.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                     Current value of the
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.




Official Form 106A/B                                                                                     Schedule A/B: Property                                                                      page 2
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 10 of 80

 Debtor 1              Leah                    K.                       Zornes
 Debtor 2              Nathaniel               A.                       Zornes                                            Case number (if known)
                       First Name              Middle Name              Last Name



 6.    Household goods and furnishings
       Examples:    Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      See Attached.
                                                                                                                                                    $1,525.00


 7. Electronics
       Examples:    Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                    electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      television 1, personal computer, cellular telephones                                                           $300.00



 8.    Collectibles of value
       Examples:    Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                    stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........

 9. Equipment for sports and hobbies
       Examples:    Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                    carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:    Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:    Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      Clothes & Shoes                                                                                                $300.00



 12.    Jewelry
        Examples:    Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      wedding set, costume jewelry, 2 rings and bracelet
                                                                                                                                                     $450.00



 13.    Non-farm animals
        Examples:    Dogs, cats, birds, horses

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      2 dogs                                                                                                           $0.00




Official Form 106A/B                                                              Schedule A/B: Property                                           page 3
                       4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 11 of 80

 Debtor 1                     Leah                               K.                                     Zornes
 Debtor 2                     Nathaniel                          A.                                     Zornes                                                                     Case number (if known)
                              First Name                         Middle Name                            Last Name



 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                      $2,575.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                               Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                                            claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ❑ No
       ✔ Yes........................................................................................................................................................
       ❑                                                                                                                                                               Cash..............
                                                                                                                                                                                                                           $150.00


 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                                Institution name:



       17.1. Checking account:                                   Chime                                                                                                                      $560.00


       17.2. Checking account:


       17.3. Savings account:


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:



Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                          page 4
                     4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 12 of 80

 Debtor 1                 Leah                   K.                     Zornes
 Debtor 2                 Nathaniel              A.                     Zornes                                             Case number (if known)
                          First Name             Middle Name             Last Name



 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                    % of ownership:




 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
       Type of account:                Institution name:

       401(k) or similar plan:


       Pension plan:


       IRA:


       Retirement account:


       Keogh:


       Additional account:




Official Form 106A/B                                                               Schedule A/B: Property                                           page 5
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 13 of 80

 Debtor 1                 Leah                      K.                Zornes
 Debtor 2                 Nathaniel                 A.                Zornes                                          Case number (if known)
                          First Name                Middle Name        Last Name



 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                    Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:


       Telephone:


       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....




Official Form 106A/B                                                             Schedule A/B: Property                                        page 6
                   4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 14 of 80

 Debtor 1              Leah                     K.                    Zornes
 Debtor 2              Nathaniel                A.                    Zornes                                             Case number (if known)
                       First Name               Middle Name            Last Name



 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:     Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:     Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                     professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                    Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                           Federal:
                 them, including whether you
                 already filed the returns and the                                                                         State:
                 tax years.......................
                                                                                                                           Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                           Alimony:

                                                                                                                           Maintenance:

                                                                                                                           Support:

                                                                                                                           Divorce settlement:

                                                                                                                           Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




Official Form 106A/B                                                            Schedule A/B: Property                                                       page 7
                      4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 15 of 80

 Debtor 1                   Leah                          K.                                 Zornes
 Debtor 2                   Nathaniel                     A.                                 Zornes                                                               Case number (if known)
                           First Name                      Middle Name                       Last Name



 31.   Interests in insurance policies
       Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.       Name the insurance company
                                                                           Company name:                                                             Beneficiary:                          Surrender or refund value:
                    of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                                $710.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                             Current value of the
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                         page 8
                      4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 16 of 80

 Debtor 1                   Leah                          K.                                Zornes
 Debtor 2                   Nathaniel                     A.                                Zornes                                                                Case number (if known)
                           First Name                      Middle Name                       Last Name



 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:

                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                    $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.




Official Form 106A/B                                                                                       Schedule A/B: Property                                                          page 9
                      4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 17 of 80

 Debtor 1                   Leah                          K.                                 Zornes
 Debtor 2                   Nathaniel                     A.                                 Zornes                                                               Case number (if known)
                           First Name                      Middle Name                       Last Name



 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                              $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:         Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                               $0.00




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                    page 10
                      4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 18 of 80

 Debtor 1                   Leah                             K.                                  Zornes
 Debtor 2                   Nathaniel                        A.                                  Zornes                                                                  Case number (if known)
                            First Name                       Middle Name                          Last Name




 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                  $94,550.00


 56.   Part 2: Total vehicles, line 5                                                                                        $44,575.00


 57.   Part 3: Total personal and household items, line 15                                                                     $2,575.00


 58.   Part 4: Total financial assets, line 36                                                                                    $710.00


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $47,860.00             Copy personal property total➜          +      $47,860.00




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                $142,410.00




Official Form 106A/B                                                                                            Schedule A/B: Property                                                               page 11
                4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 19 of 80


 Debtor 1              Leah              K.                     Zornes
 Debtor 2              Nathaniel         A.                     Zornes                                          Case number (if known)
                       First Name        Middle Name             Last Name



                                                       SCHEDULE A/B: PROPERTY
                                                                   Continuation Page

 6. Household goods and furnishings
     4 beds, 3 Dressers, 2 nightstands, Kitchen table w 5 chairs, 1 recliner, 1 couch, end table, 1 coffee table, old                    $1,500.00
     entertainment system, typical kitchenware and appliances
     Printer                                                                                                                               $25.00




Official Form 106A/B                                                      Schedule A/B: Property
                   4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 20 of 80

 Fill in this information to identify your case:

  Debtor 1                    Leah                 K.                  Zornes
                              First Name           Middle Name         Last Name

  Debtor 2                    Nathaniel            A.                  Zornes
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                        Eastern District of Arkansas

  Case number                                                                                                                          ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ❑ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
      ❑
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 1272sq ft same level, 3bd/2ba; .25 acre lot, 2 car                        $94,550.00
                                                                                         ❑                 $19,008.00             11 U.S.C. § 522(d)(1)

 garage                                                                                  ❑    100% of fair market value, up to
  108 Maplewood Dr. Benton, AR 72015                                                          any applicable statutory limit

 Line from
 Schedule A/B:          1.1


                                                                                         ✔
 Brief description:
 2017 Ford Explorer                                                        $20,575.00
                                                                                         ❑                   $0.00                11 U.S.C. § 522(d)(2)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.2


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes



Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 3
                  4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 21 of 80

 Debtor 1             Leah                   K.                    Zornes
 Debtor 2             Nathaniel              A.                    Zornes                                           Case number (if known)
                      First Name             Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on             Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                     portion you own
                                                           Copy the value from       Check only one box for each exemption.
                                                           Schedule A/B

                                                                                     ✔
 Brief description:
 4 beds, 3 Dressers, 2 nightstands, Kitchen table w 5                   $1,500.00
                                                                                     ❑                $1,500.00                 11 U.S.C. § 522(d)(3)

 chairs, 1 recliner, 1 couch, end table, 1 coffee table,                             ❑   100% of fair market value, up to
 old entertainment system, typical kitchenware and                                       any applicable statutory limit
 appliances

 Line from
 Schedule A/B:         6


                                                                                     ✔
 Brief description:
 Printer                                                                    $25.00
                                                                                     ❑                 $25.00                   11 U.S.C. § 522(d)(3)
                                                                                     ❑   100% of fair market value, up to
 Line from                                                                               any applicable statutory limit
 Schedule A/B:         6


                                                                                     ✔
 Brief description:
 television 1, personal computer, cellular telephones                     $300.00
                                                                                     ❑                 $300.00                  11 U.S.C. § 522(d)(3)
                                                                                     ❑   100% of fair market value, up to
 Line from                                                                               any applicable statutory limit
 Schedule A/B:         7


                                                                                     ✔
 Brief description:
 Clothes & Shoes                                                          $300.00
                                                                                     ❑                 $300.00                  11 U.S.C. § 522(d)(3)
                                                                                     ❑   100% of fair market value, up to
 Line from                                                                               any applicable statutory limit
 Schedule A/B:         11


                                                                                     ✔
 Brief description:
 wedding set, costume jewelry, 2 rings and bracelet                       $450.00
                                                                                     ❑                 $450.00                  11 U.S.C. § 522(d)(4)
                                                                                     ❑   100% of fair market value, up to
 Line from                                                                               any applicable statutory limit
 Schedule A/B:        12


                                                                                     ✔
 Brief description:
 2 dogs                                                                      $0.00
                                                                                     ❑                  $0.00                   11 U.S.C. § 522(d)(3)
                                                                                     ❑   100% of fair market value, up to
 Line from                                                                               any applicable statutory limit
 Schedule A/B:        13


                                                                                     ✔
 Brief description:
 Cash                                                                     $150.00
                                                                                     ❑                 $150.00                  11 U.S.C. § 522(d)(5)
                                                                                     ❑   100% of fair market value, up to
 Line from                                                                               any applicable statutory limit
 Schedule A/B:        16


                                                                                     ✔
 Brief description:
 Chime                                                                    $560.00
                                                                                     ❑                 $560.00                  11 U.S.C. § 522(d)(5)

 Checking account                                                                    ❑   100% of fair market value, up to
                                                                                         any applicable statutory limit
 Line from
 Schedule A/B:        17


Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                                   page 2 of 3
                4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 22 of 80

 Debtor 1            Leah                K.                     Zornes
 Debtor 2            Nathaniel           A.                     Zornes                                      Case number (if known)
                     First Name           Middle Name           Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the    Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from     Check only one box for each exemption.
                                                        Schedule A/B




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                              page 3 of 3
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 23 of 80

 Fill in this information to identify your case:

  Debtor 1                       Leah                    K.                     Zornes
                                 First Name              Middle Name           Last Name

  Debtor 2                       Nathaniel               A.                     Zornes
  (Spouse, if filing)            First Name              Middle Name           Last Name

  United States Bankruptcy Court for the:                               Eastern District of Arkansas

  Case number                                                                                                                                            ❑    Check if this is an
  (if known)                                                                                                                                                  amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for             Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much            Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                 Do not deduct the      that supports         portion
                                                                                                                             value of collateral.   this claim            If any
 2.1 BBVA                                                     Describe the property that secures the claim:                          $30,469.00            $24,000.00               $6,469.00
        Creditor's Name
                                                               2016 Dodge Charger R/T
         PO Box 830696                                         Debtor is surrendering all liability and interest.
        Number          Street
         Birmingham, AL 35283-0696                            As of the date you file, the claim is: Check all that apply.
        City                      State       ZIP Code        ❑Contingent
        Who owes the debt? Check one.                         ❑Unliquidated
        ❑Debtor 1 only                                        ✔ Disputed
                                                              ❑
        ❑Debtor 2 only                                        Nature of lien. Check all that apply.
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                     ✔An agreement you made (such as mortgage or
                                                              ❑
        ❑At least one of the debtors and another                 secured car loan)
        ❑Check if this claim relates to a                     ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt
                                                              ❑Judgment lien from a lawsuit
        Date debt was incurred                                ❑Other (including a right to offset)
        03/22/2017
                                                              Last 4 digits of account number 4            8   1    0

         Add the dollar value of your entries in Column A on this page. Write that number here:                                             $30,469.00




Official Form 106D                                              Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
                 4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 24 of 80

 Debtor 1              Leah                K.                        Zornes
 Debtor 2              Nathaniel           A.                        Zornes                                                Case number (if known)
                       First Name          Middle Name               Last Name


                                                                                                                   Column A               Column B              Column C
              Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                   Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                  value of collateral.   this claim            If any



 2.2 Credit Acceptance                              Describe the property that secures the claim:                          $21,466.00            $20,575.00              $891.00
     Creditor's Name
                                                     2017 Ford Explorer
      Attn: Bankruptcy
      25505 W 12 Mile Road Ste 3000
     Number          Street
                                                    As of the date you file, the claim is: Check all that apply.

      Southfield, MI 48034                          ❑Contingent
     City                     State   ZIP Code      ❑Unliquidated
     Who owes the debt? Check one.                  ✔ Disputed
                                                    ❑
     ❑Debtor 1 only                                 Nature of lien. Check all that apply.
     ❑Debtor 2 only                                 ✔An agreement you made (such as mortgage or
                                                    ❑
     ✔ Debtor 1 and Debtor 2 only
     ❑                                                 secured car loan)
     ❑At least one of the debtors and another       ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a              ❑Judgment lien from a lawsuit
        community debt
                                                    ❑Other (including a right to offset)
     Date debt was incurred
                                                    Last 4 digits of account number 2            6   5    2




 2.3 Midland Mortgage Co                            Describe the property that secures the claim:                          $75,542.00            $94,550.00                   $0.00
     Creditor's Name
                                                     1272sq ft same level, 3bd/2ba; .25 acre lot, 2 car
      Attn: Customer Service/Bankruptcy              garage
      PO Box 26648                                   108 Maplewood Dr. Benton, AR 72015
     Number          Street                         As of the date you file, the claim is: Check all that apply.
      Oklahoma City, OK 73216-0648
     City                     State   ZIP Code
                                                    ❑Contingent
                                                    ❑Unliquidated
                                                    ✔ Disputed
     Who owes the debt? Check one.
     ✔ Debtor 1 only
     ❑                                              ❑
     ❑Debtor 2 only                                 Nature of lien. Check all that apply.

     ❑Debtor 1 and Debtor 2 only                    ✔An agreement you made (such as mortgage or
                                                    ❑
     ❑At least one of the debtors and another
                                                       secured car loan)
                                                    ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a
        community debt                              ❑Judgment lien from a lawsuit
     Date debt was incurred
                                                    ❑Other (including a right to offset)
     9/1/2007
                                                    Last 4 digits of account number 5            4   8    7




      Add the dollar value of your entries in Column A on this page. Write that number here:                                      $97,008.00
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                       $127,477.00
      here:




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
                   4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 25 of 80

 Fill in this information to identify your case:

  Debtor 1                   Leah                  K.                  Zornes
                             First Name            Middle Name        Last Name

  Debtor 2                   Nathaniel             A.                  Zornes
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Eastern District of Arkansas

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ✔ No. Go to Part 2.
     ❑
     ❑ Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
        Number           Street                                     As of the date you file, the claim is: Check all that
                                                                    apply.
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
                                                                    ❑ Disputed
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                             Type of PRIORITY unsecured claim:
        ❑ Debtor 2 only                                             ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                ❑ Taxes and certain other debts you owe the
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or person injury while you were
                                                                        intoxicated
        Is the claim subject to offset?                             ❑ Other. Specify
        ❑ No
        ❑ Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 21
                   4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 26 of 80

 Debtor 1              Leah                   K.                        Zornes
 Debtor 2              Nathaniel              A.                        Zornes                                             Case number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Capital one/WalMart                                                       Last 4 digits of account number 4685                                                     $370.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        PO Box 60519
                                                                                  As of the date you file, the claim is: Check all that apply.
        Number           Street
        City of Industry, CA 91716
                                                                                  ❑ Contingent
        City                              State     ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.
                                                                                  ✔ Disputed
                                                                                  ❑
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                                         ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
                                                                                      similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑
        ❑ Yes
4.2     Access Credit Management                                                  Last 4 digits of account number unts                                                     $400.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        Attn: Bankruptcy Attn: Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        11225 Huron Lane , Suite 222
        Number           Street
                                                                                  ❑ Contingent
                                                                                  ❑ Unliquidated
                                                                                  ✔ Disputed
        Little Rock, AR 72211
        City                              State     ZIP Code                      ❑
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ✔ Debtor 1 only
        ❑                                                                         ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?                                               UnknownLoanType
        ✔ No
        ❑
        ❑ Yes
4.3     Arkansas Urology                                                          Last 4 digits of account number ?                                                        $163.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          04/10/2019
        PO Box 4037 500 Washington                                                As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Jonesboro, AR 72403
        City                              State     ZIP Code
                                                                                  ✔ Disputed
                                                                                  ❑
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ✔
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑
                                                                                      divorce that you did not report as priority claims
          At least one of the debtors and another
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             medical bill
        ❑ Yes

Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 2 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 27 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.4     Capital One                                                          Last 4 digits of account number 6591                                        $5,126.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          08/01/2015
        PO Box 30285
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Salt Lake City, UT 84130
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 CreditCard
       ❑      Yes
4.5     Capital One                                                          Last 4 digits of account number 2868                                             $754.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          03/01/2019
        PO Box 30285
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Salt Lake City, UT 84130
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 CreditCard
       ❑      Yes
4.6     Capital One                                                          Last 4 digits of account number 2159                                        $1,074.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          12/01/2018
        PO Box 30285
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Salt Lake City, UT 84130
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 CreditCard
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 3 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 28 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.7     Capital One                                                          Last 4 digits of account number 2678                                             $463.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          07/01/2019
        PO Box 30285
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Salt Lake City, UT 84130
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 CreditCard
       ❑      Yes
4.8     Chimef/str                                                           Last 4 digits of account number 9835                                        unknown
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          07/01/2020
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 417
       Number           Street
                                                                             ❑   Contingent

        San Francisco, CA 94104-0417
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           CreditLineSecured
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 4 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 29 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.9     Chrysler Capital                                                     Last 4 digits of account number 1000                                       $16,347.10
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          05/17/2017
        PO Box 961275
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Dallas, TX 76161-1275
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ❑   Other. Specify
       ✔
       ❑      No
       ❑   Yes
        Remarks: Deficiency
4.10    Credit One Bank                                                      Last 4 digits of account number unts                                        $1,500.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?
        Attn: Bankruptcy Department
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
        PO Box 98873
       Number           Street                                                   Contingent

        Las Vegas, NV 89193                                                  ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                         divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           CreditCard
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 5 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 30 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.11    Discover Financial                                                   Last 4 digits of account number 5619                                        $7,043.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          11/01/2017
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 3025
       Number           Street
                                                                             ❑   Contingent

        New Albany, OH 43054
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           CreditCard
       ✔
       ❑      No
       ❑      Yes
4.12    Entergy                                                              Last 4 digits of account number 4881                                        $2,305.44
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          06/01/2020
        PO Box 8101
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Baton Rouge, LA 70891-8101
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 utility bill
       ❑      Yes
4.13    Farmers Bank & Trust                                                 Last 4 digits of account number 7332                                             $793.14
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          01/01/2017
        112 Hwy 298
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Haskell, AR 72015
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 other
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 6 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 31 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.14    Fingerhut                                                            Last 4 digits of account number unts                                             $577.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?
        6250 Ridgewood Rd
       Number           Street                                               As of the date you file, the claim is: Check all that apply.
        St Cloud, MN 56303                                                   ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                            divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                    ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑
       ✔
                                                                                 Other. Specify
       ❑      No                                                                 other
       ❑      Yes
4.15    First Collection Services                                            Last 4 digits of account number 2121                                             $410.18
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          03/08/2019
        10925 Otter Creek E Blvd
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Mabelvale, AR 72103-1661
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 medical bill
       ❑      Yes
4.16    First Premier Bank                                                   Last 4 digits of account number 7254                                             $713.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          08/01/2019
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 5524
       Number           Street
                                                                             ❑   Contingent

        Sioux Falls, SD 57117-5524
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           CreditCard
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 7 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 32 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.17    Genesis FS Card Services                                             Last 4 digits of account number unts                                             $634.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
        PO Box 4477
       Number           Street                                                   Contingent

        Beaverton, OR 97076-4477                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                         divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           CreditCard
       ✔
       ❑      No
       ❑      Yes
4.18    Kohls/Capital One                                                    Last 4 digits of account number 5770                                        $1,908.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          12/01/2017
        Attn: Credit Administrator
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 3043
       Number           Street
                                                                             ❑   Contingent

        Milwaukee, WI 53201-3043
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           ChargeAccount
       ✔
       ❑      No
       ❑      Yes
4.19    Medical Emergency Trauma Associates                                  Last 4 digits of account number 1501                                             $624.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          08/04/2020
        2135 E Primrose Ste Q
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Springfield, MO 65804
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 medical bill
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 8 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 33 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.20    MidSouth Adjustment                                                  Last 4 digits of account number ital                                             $219.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          07/07/2014
        123 West 2nd St
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Pine Bluff, AR 71601
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 medical bill
       ❑      Yes
4.21    Mid-South Adjustment                                                 Last 4 digits of account number unts                                        unknown
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
        200 E 11th Ave. Suite K
       Number           Street                                                   Contingent

        Pine Bluff, AR 71601                                                 ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                         divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           CollectionAttorney
       ✔
       ❑      No
       ❑      Yes
4.22    Milestone Mastercard                                                 Last 4 digits of account number 2235                                             $634.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          08/01/2019
        PO Box 4499
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Beaverton, OR 97076-4477
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 credit card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 9 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 34 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.23    Milestone Mastercard                                                 Last 4 digits of account number 1206                                            $630.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          08/04/2019
        PO Box 84059
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Columbus, GA 31908-4059
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 credit card
       ❑      Yes
4.24    Perfection Collection                                                Last 4 digits of account number 4733                                            $369.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          06/01/2020
        Attn: Bankruptcy Department Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        Department
        313 E 1200 S Suite 102
                                                                             ❑   Contingent
       Number           Street                                               ❑   Unliquidated
        Orem, UT 84058                                                       ✔
                                                                             ❑   Disputed
       City                              State     ZIP Code
                                                                             Type of NONPRIORITY unsecured claim:
       Who incurred the debt? Check one.                                     ❑   Student loans
       ❑      Debtor 1 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 2 only                                                      divorce that you did not report as priority claims
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Debts to pension or profit-sharing plans, and other
       ❑                                                                         similar debts
                                                                             ✔
              At least one of the debtors and another
       ❑                                                                     ❑   Other. Specify
              Check if this claim is for a community debt                        FactoringCompanyAccount
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.25    Portfolio Recovery Associates, LLC                                   Last 4 digits of account number 9313                                        $2,018.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          12/01/2020
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        120 Corporate Boulevard
       Number           Street
                                                                             ❑   Contingent

        Norfolk, VA 23502
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           FactoringCompanyAccount
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 10 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 35 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.26    Professional Credit Management, Inc.                                 Last 4 digits of account number unts                                            $600.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?
        PO Box 4037 500 West Washington Ave
       Number           Street                                               As of the date you file, the claim is: Check all that apply.
        Jonesboro, AR 72403                                                  ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                            divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                    ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑
       ✔
                                                                                 Other. Specify
       ❑      No                                                                 CollectionAttorney
       ❑      Yes
4.27    Radiology Associates                                                 Last 4 digits of account number ?                                               $136.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          07/10/2019
        PO Box 3564
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Little Rock, AR 72203
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 medical bill
       ❑      Yes
4.28    Radiology Associates                                                 Last 4 digits of account number ?                                                $89.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          04/25/2019
        PO Box 250531
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Little Rock, AR 72225
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 medical bill
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 11 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 36 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.29    Resurgent Capital Services                                           Last 4 digits of account number 3010                                            $606.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          03/01/2020
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 10497
       Number           Street
                                                                             ❑   Contingent

        Greenville, SC 29603
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           FactoringCompanyAccount
       ✔
       ❑      No
       ❑      Yes
4.30    Saline Health System                                                 Last 4 digits of account number unts                                        $2,000.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          08/22/2019
        1 Medical PArk Drive
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Benton, AR 72015
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 medical bill
       ❑      Yes
4.31    Saline Memorial Hospital                                             Last 4 digits of account number 1875                                        $1,108.31
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          01/26/2020
        1 Medical Park Dr
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Benton, AR 72015
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 medical bill
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 12 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 37 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.32    Santander Consumer USA                                               Last 4 digits of account number 1000                                       $16,347.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          05/01/2017
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 961245
       Number           Street
                                                                             ❑   Contingent

        Fort Worth, TX 76161-1245
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑   Yes
        Remarks: Deficiency
4.33    Syncb/walmart                                                        Last 4 digits of account number 4685                                            $384.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          05/31/2018
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 965064
       Number           Street
                                                                             ❑   Contingent

        Orlando, FL 32896-5060
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           ChargeAccount
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 13 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 38 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.34    Synchrony Bank/Amazon                                                Last 4 digits of account number 9313                                        $2,017.81
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          12/01/2015
        4125 Windward Plaza Dr
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Alpharetta, GA 30005
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 credit card
       ❑      Yes
4.35    The Bank of Missouri                                                 Last 4 digits of account number 2235                                            $634.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          07/15/2019
        PO Box 4499
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Beaverton, OR 97076
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 credit card
       ❑      Yes
4.36    The Bank of Missouri                                                 Last 4 digits of account number 1206                                            $432.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          08/01/2019
        PO Box 4499
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Beaverton, OR 97076
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 credit card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 14 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 39 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.37    Trident Asset Management                                             Last 4 digits of account number 3754                                            $626.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          04/01/2020
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 888424
       Number           Street
                                                                             ❑   Contingent

        Atlanta, GA 30356
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           CollectionAttorney
       ✔
       ❑      No
       ❑      Yes
4.38    TruService Credit Union                                              Last 4 digits of account number 8628                                        $1,805.28
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          10/02/2017
        11001 Hermitage Rd
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Little Rock, AR 72211
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 other
       ❑      Yes
4.39    TSI/ Transworld Systems Inc                                          Last 4 digits of account number 9864                                              $0.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          04/28/2020
        Attn: Bankruptcy Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        500 Virginia Dr , Ste 514
       Number           Street
                                                                             ❑   Contingent

        Fort Washington, PA 19034
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           CollectionAttorney
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 15 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 40 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.40    Verizon Wireless                                                     Last 4 digits of account number 0001                                        $1,266.35
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          03/27/2020
        PO Box 489
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Newark, NJ 07101-0489
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 utility bill
       ❑      Yes
4.41    Verizon Wireless                                                     Last 4 digits of account number 0001                                        $1,266.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          07/01/2012
        500 Technology Drive Suite 500
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Weldon Springs, MO 63304
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 UnknownLoanType
       ❑      Yes
4.42    Vivint Security                                                      Last 4 digits of account number 4733                                            $369.56
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          09/01/2015
        313 E 4511 S., Ste 200
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Orem, UT 84058-6910
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 other
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 16 of 21
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 41 of 80


 Debtor 1              Leah                  K.                     Zornes
 Debtor 2              Nathaniel             A.                     Zornes                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim


4.43    Wells Fargo Jewelry Advantage                                        Last 4 digits of account number 9813                                            $598.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          07/01/2016
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 10438
       Number           Street
                                                                             ❑   Contingent

        Des Moines, IA 50306
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ✔
                                                                             ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           ChargeAccount
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 17 of 21
                  4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 42 of 80


 Debtor 1              Leah                K.                      Zornes
 Debtor 2              Nathaniel           A.                      Zornes                                            Case number (if known)
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        Access Credit Management                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 25031                                                  Line 4.28 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Little Rock, AR 72225
       City                                  State      ZIP Code      Last 4 digits of account number

        Charged off as bad debit                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 4499                                                   Line 4.35 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Beaverton, OR 97076
       City                                  State      ZIP Code      Last 4 digits of account number

        Entergy                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 8101                                                   Line 4.12 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Baton Rouge, LA 70891-8101
       City                                  State      ZIP Code      Last 4 digits of account number

        Fingerhut                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        6250 Ridgewood Rd                                             Line 4.14 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        St Cloud, MN 56303
       City                                  State      ZIP Code      Last 4 digits of account number

        First Collection Service                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        10925 Otter Creek E Blvd                                      Line 4.15 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Mabelvale, AR 72103-1661
       City                                  State      ZIP Code      Last 4 digits of account number

        First Collection Service                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 3564                                                   Line 4.27 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Little Rock, AR 72203
       City                                  State      ZIP Code      Last 4 digits of account number

        First Collection Services                                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        10925 Otter Creek E Blvd                                      Line 4.13 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Mabelvale, AR 72103-1661
       City                                  State      ZIP Code      Last 4 digits of account number




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                page 18 of 21
                4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 43 of 80


 Debtor 1              Leah           K.                     Zornes
 Debtor 2              Nathaniel      A.                     Zornes                                          Case number (if known)
                       First Name     Middle Name            Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Grisham Law Firm                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 13980                                          Line 4.38 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Maumelle, AR 72111
       City                             State     ZIP Code    Last 4 digits of account number

        MidSouth Adjustment                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        123 West 2nd St                                       Line 4.20 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Pine Bluff, AR 71601
       City                             State     ZIP Code    Last 4 digits of account number

        MidSouth Adjustment                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        123 West 2nd St                                       Line 4.30 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Pine Bluff, AR 71601
       City                             State     ZIP Code    Last 4 digits of account number

        Mountain Run Solutions                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        313 E 1200S., Ste 200                                 Line 4.42 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Orem, UT 84058-6910
       City                             State     ZIP Code    Last 4 digits of account number

        Orion Portfolio Services, LLC/Trident Assest Mgmt     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        10375 Old Alabama Rd Connecter Ste. 303               Line 4.22 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Alpharetta, GA 30022
       City                             State     ZIP Code    Last 4 digits of account number

        Orion Portfolio Services, LLC/Trident Asset Mgmt      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        10375 Old Alabama Rd Connecter Ste 303                Line 4.23 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Alpharetta, GA 30022
       City                             State     ZIP Code    Last 4 digits of account number

        Portfolio Recovery Associates, LLC                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 12914                                          Line 4.34 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                            ✔
                                                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Norfolk, VA 23541
       City                             State     ZIP Code    Last 4 digits of account number




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                              page 19 of 21
                4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 44 of 80


 Debtor 1              Leah          K.                   Zornes
 Debtor 2              Nathaniel     A.                   Zornes                                          Case number (if known)
                       First Name    Middle Name          Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        Professional Credit                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 4037 500 Washington                         Line    4.3   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                          ✔
                                                                                        ❑   Part 2: Creditors with Nonpriority Unsecured Claims
        Jonesboro, AR 72403
       City                           State    ZIP Code    Last 4 digits of account number

        Saline Memorial Hospital                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        1 Medical Park Dr                                  Line 4.31 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                          ✔
                                                                                        ❑   Part 2: Creditors with Nonpriority Unsecured Claims
        Benton, AR 72015
       City                           State    ZIP Code    Last 4 digits of account number

        The Bank of Missouri                               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 4499                                        Line 4.36 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                          ✔
                                                                                        ❑   Part 2: Creditors with Nonpriority Unsecured Claims
        Beaverton, OR 97076
       City                           State    ZIP Code    Last 4 digits of account number

        Transworld Systems Inc                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        2135 E Primrose Ste Q                              Line 4.19 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                          ✔
                                                                                        ❑   Part 2: Creditors with Nonpriority Unsecured Claims
        Springfield, MO 65804
       City                           State    ZIP Code    Last 4 digits of account number

        Verizon Wireless                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 489                                         Line 4.40 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                          ✔
                                                                                        ❑   Part 2: Creditors with Nonpriority Unsecured Claims
        Newark, NJ 07101-0489
       City                           State    ZIP Code    Last 4 digits of account number




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                              page 20 of 21
                4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 45 of 80


 Debtor 1              Leah                 K.                     Zornes
 Debtor 2              Nathaniel            A.                     Zornes                                      Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                               $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $75,360.17
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                           $75,360.17




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 21 of 21
                      4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 46 of 80

 Fill in this information to identify your case:

     Debtor 1                   Leah                 K.                  Zornes
                                First Name           Middle Name        Last Name

     Debtor 2                   Nathaniel            A.                  Zornes
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                       Eastern District of Arkansas

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                                 State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                   4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 47 of 80

 Fill in this information to identify your case:

  Debtor 1                     Leah                   K.                 Zornes
                               First Name            Middle Name        Last Name

  Debtor 2                     Nathaniel              A.                 Zornes
  (Spouse, if filing)          First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                          Eastern District of Arkansas

  Case number                                                                                                                                ❑      Check if this is an
  (if known)                                                                                                                                        amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                    12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.
 1.     Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
        ✔ No
        ❑
        ❑Yes
 2.     Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
        Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        ✔No. Go to line 3.
        ❑
        ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
          ❑No
          ❑Yes. In which community state or territory did you live?                                       . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                 State   ZIP Code

 3.     In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
        codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
        Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                   Column 2: The creditor to whom you owe the debt
                                                                                                                  Check all schedules that apply:
3.1                                                                                                               ❑Schedule D, line
      Name
                                                                                                                  ❑Schedule E/F, line
      Number          Street                                                                                      ❑Schedule G, line
      City                                  State   ZIP Code




Official Form 106H                                                           Schedule H: Your Codebtors                                                                   Page 1 of 1
                   4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 48 of 80

 Fill in this information to identify your case:

  Debtor 1                   Leah                   K.                 Zornes
                             First Name            Middle Name        Last Name

  Debtor 2                   Nathaniel             A.                  Zornes
  (Spouse, if filing)        First Name            Middle Name        Last Name                                                  Check if this is:

  United States Bankruptcy Court for the:                        Eastern District of Arkansas                                    ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                          chapter 13 income as of the following date:
  (if known)

                                                                                                                                       MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                Debtor 1                                           Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                   ✔Employed ❑Not Employed
                                                                                                                               ❑
     attach a separate page with
     information about additional              Occupation                  Customer Advocate                                   Logistics Coordinator/Independent Agent
     employers.
                                               Employer's name             Wipro Limited Inc                                   Self Employed - Buckley
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          2 Tower Center Blvd Ste 2220 EAST                   197 Airport Rd
     Occupation may include student                                         Number Street                                       Number Street
     or homemaker, if it applies.




                                                                           East Brunswick, NJ 08816                            Columbia, MS 39429
                                                                            City                     State    Zip Code          City                    State      Zip Code
                                               How long employed there? 3 years                                                 7 years


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.               $2,340.00                   $2,383.33

 3. Estimate and list monthly overtime pay.                                                 3.   +               $0.00     +                 $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.               $2,340.00                   $2,383.33




Official Form 106I                                                           Schedule I: Your Income                                                                    page 1
                      4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 49 of 80

 Debtor 1                   Leah                           K.                                  Zornes
 Debtor 2                   Nathaniel                      A.                                  Zornes                                          Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $2,340.00               $2,383.33
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.              $275.99                    $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.              $188.76                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.               $464.75                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $1,875.25               $2,383.33
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.                $0.00                    $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify: Income from All Other Sources                                                 8h.   +             $0.00       +         $590.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.                  $0.00                 $590.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $1,875.25   +            $2,973.33        =       $4,848.58

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                          11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $4,848.58
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:
Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                   4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 50 of 80

 Fill in this information to identify your case:

  Debtor 1                   Leah                     K.                     Zornes
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                   Nathaniel                A.                     Zornes                                ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                            Eastern District of Arkansas

  Case number                                                                                                          MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ❑No. Go to line 2.
     ✔Yes. Does Debtor 2 live in a separate household?
     ❑
            ✔ No
            ❑
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ❑No
     Do not list Debtor 1 and                      ✔Yes. Fill out this information for
                                                   ❑                                     Dependent's relationship to          Dependent's         Does dependent live
     Debtor 2.                                                                           Debtor 1 or Debtor 2                 age                 with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                  Child                               13                        ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                          Child                               12                        ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                          Child                               10                        ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                 4.                         $0.00


     If not included in line 4:
                                                                                                                                   4a.                        $0.00
     4a. Real estate taxes
                                                                                                                                   4b.                        $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                   4c.                       $50.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                   4d.                        $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 51 of 80

 Debtor 1              Leah                     K.                     Zornes
 Debtor 2              Nathaniel                A.                     Zornes                                Case number (if known)
                       First Name               Middle Name             Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.                          $0.00

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                       $310.00

       6b. Water, sewer, garbage collection                                                                        6b.                       $125.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       $300.00

       6d. Other. Specify:                                                                                         6d.                         $0.00

 7.    Food and housekeeping supplies                                                                              7.                    $1,100.00

 8.    Childcare and children’s education costs                                                                    8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                        $250.00

 10. Personal care products and services                                                                           10.                        $85.00

 11.   Medical and dental expenses                                                                                 11.                       $150.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                       $175.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                       $200.00

 14. Charitable contributions and religious donations                                                              14.                         $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                        $0.00
       15a. Life insurance
                                                                                                                   15b.                        $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                      $183.00

       15d. Other insurance. Specify:                                                                              15d.                        $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: Personal Property Taxes Prorated                                                                   16.                        $40.00

 17. Installment or lease payments:
                                                                                                                   17a.                        $0.00
       17a. Car payments for Vehicle 1
                                                                                                                   17b.                        $0.00
       17b. Car payments for Vehicle 2
                                                                                                                   17c.                        $0.00
       17c. Other. Specify:                   Other Payments
                                                                                                                   17d.                        $0.00
       17d. Other. Specify:                 Recreational Vehicle

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                        $0.00
       20b. Real estate taxes                                                                                      20b.                        $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00


Official Form 106J                                                              Schedule J: Your Expenses                                              page 2
                 4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 52 of 80

 Debtor 1              Leah                 K.                      Zornes
 Debtor 2              Nathaniel            A.                      Zornes                                  Case number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                     Pet Expenses - 2 dogs                                                    21.     +             $80.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.               $3,048.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                   $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.               $3,048.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.               $4,848.58

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –          $3,048.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.               $1,800.58
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                         page 3
                      4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 53 of 80

 Fill in this information to identify your case:

  Debtor 1                         Leah                           K.                         Zornes
                                  First Name                    Middle Name                 Last Name

  Debtor 2                         Nathaniel                     A.                          Zornes
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                           Eastern District of Arkansas

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                          $94,550.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $47,860.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                      $142,410.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                               $127,477.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                    $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $75,360.17


                                                                                                                                                                  Your total liabilities                    $202,837.17

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $4,848.58


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $3,048.00




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
                  4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 54 of 80

 Debtor 1             Leah                   K.                       Zornes
 Debtor 2             Nathaniel              A.                       Zornes                                              Case number (if known)
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                            $2,658.68




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                             $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                    $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                                  $0.00




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
                   4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 55 of 80

 Fill in this information to identify your case:

  Debtor 1                   Leah                  K.                  Zornes
                             First Name            Middle Name        Last Name

  Debtor 2                   Nathaniel             A.                  Zornes
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Eastern District of Arkansas

  Case number                                                                                                                            ❑    Check if this is an
  (if known)                                                                                                                                  amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                  12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                                . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                         (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Leah K. Zornes                                                  ✘ /s/ Nathaniel A. Zornes
        Leah K. Zornes, Debtor 1                                             Nathaniel A. Zornes, Debtor 2


        Date 04/19/2021                                                      Date 04/19/2021
                MM/ DD/ YYYY                                                        MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 56 of 80

 Fill in this information to identify your case:

  Debtor 1                   Leah                  K.                    Zornes
                             First Name            Middle Name          Last Name

  Debtor 2                   Nathaniel             A.                    Zornes
  (Spouse, if filing)        First Name            Middle Name          Last Name

  United States Bankruptcy Court for the:                          Eastern District of Arkansas

  Case number                                                                                                                            ❑   Check if this is an
  (if known)                                                                                                                                 amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
      Debtor 1:                                                 Dates Debtor 1 lived     Debtor 2:                                             Dates Debtor 2 lived
                                                                there                                                                          there


                                                                                       ❑ Same as Debtor 1                                     ❑ Same as Debtor 1
                                                              From                                                                           From
    Number      Street                                                                     Number     Street
                                                              To                                                                             To



    City                               State ZIP Code                                      City                         State ZIP Code




                                                                                       ❑ Same as Debtor 1                                     ❑ Same as Debtor 1
                                                              From                                                                           From
    Number      Street                                                                     Number     Street
                                                              To                                                                             To



    City                               State ZIP Code                                      City                         State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 57 of 80

Debtor 1            Leah                 K.                       Zornes
Debtor 2            Nathaniel            A.                       Zornes                                              Case number (if known)
                    First Name           Middle Name               Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
                                                   ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                          $5,909.91            bonuses, tips                          $5,850.00
    date you filed for bankruptcy:
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                         $28,691.22            bonuses, tips                          $9,366.60
    (January 1 to December 31, 2020         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business

    For the calendar year before that:             ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                         $48,142.79            bonuses, tips
    (January 1 to December 31, 2019         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




    For last calendar year:
    (January 1 to December 31, 2020         )
                                     YYYY




    For the calendar year before that:              401 Cash Out                              $13,644.42
    (January 1 to December 31, 2019         )
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 58 of 80

Debtor 1            Leah                     K.                        Zornes
Debtor 2            Nathaniel                A.                        Zornes                                             Case number (if known)
                    First Name                   Middle Name              Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑          Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ✔No. Go to line 7.
               ❑
               ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                          payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                          this bankruptcy case.

                                                                  Dates of              Total amount paid        Amount you still owe          Was this payment for…
                                                                  payment

                                                                                                                                             ❑Mortgage
             Creditor's Name                                                                                                                 ❑Car
                                                                                                                                             ❑Credit card
             Number      Street                                                                                                              ❑Loan repayment
                                                                                                                                             ❑Suppliers or vendors
                                                                                                                                             ❑Other
             City                        State      ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.
                                                               Dates of               Total amount paid   Amount you still owe       Reason for this payment
                                                               payment



    Insider's Name


    Number      Street




    City                         State      ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 3
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 59 of 80

Debtor 1            Leah                   K.                      Zornes
Debtor 2            Nathaniel              A.                      Zornes                                               Case number (if known)
                    First Name             Middle Name               Last Name



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe         Reason for this payment
                                                          payment                                                                   Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Nature of the case                           Court or agency                                    Status of the case

                                                    Denial of Overtime Compensation
    Case title       Leah Zornes v Thompson
                     Transportation
                                                                                                Arkansas Eastern District Court                    ❑Pending
                                                                                                                                                   ❑On appeal
                                                                                               Court Name

    Case number 4:19-cv-00474
                                                                                               Number       Street
                                                                                                                                                   ✔Concluded
                                                                                                                                                   ❑

                                                                                               City                         State      ZIP Code



                                                                                                                                                   ✔Pending
                                                    Collections - Complaint
    Case title       Discover Bank v. Leah
                     Zornes
                                                                                                Saline Co. District Court                          ❑
                                                                                                                                                   ❑On appeal
                                                                                               Court Name

    Case number CV-21-31
                                                                                               Number       Street
                                                                                                                                                   ❑Concluded

                                                                                               City                         State      ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ❑No. Go to line 11.
    ✔Yes. Fill in the information below.
    ❑




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 60 of 80

Debtor 1            Leah                  K.                       Zornes
Debtor 2            Nathaniel             A.                       Zornes                                          Case number (if known)
                    First Name            Middle Name              Last Name

                                                                    Describe the property                                    Date            Value of the property
                                                                   2017 Jeep Cherokee Latitude 4x4;remaining balance
     Santander Consumer USA                                        16,347.10                                             01/22/2021
    Creditor’s Name

     PO Box 961245
    Number      Street                                              Explain what happened

                                                                   ✔Property was repossessed.
                                                                   ❑
                                                                   ❑Property was foreclosed.
     Fort Worth, TX 76161-1245                                     ❑Property was garnished.
                                                                   ❑Property was attached, seized, or levied.
    City                          State    ZIP Code




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                        Date action was     Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State    ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 61 of 80

Debtor 1             Leah                   K.                      Zornes
Debtor 2             Nathaniel              A.                      Zornes                                          Case number (if known)
                     First Name             Middle Name             Last Name

     Gifts with a total value of more than $600 per         Describe the gifts                                          Dates you gave       Value
     person                                                                                                             the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                            State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that      Describe what you contributed                                   Date you              Value
     total more than $600                                                                                          contributed



    Charity’s Name




    Number      Street



    City                    State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and          Describe any insurance coverage for the loss                     Date of your loss      Value of property lost
     how the loss occurred                       Include the amount that insurance has paid. List pending
                                                 insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 62 of 80

Debtor 1            Leah               K.                       Zornes
Debtor 2            Nathaniel          A.                       Zornes                                            Case number (if known)
                    First Name          Middle Name             Last Name
 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of any property transferred                Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid


    Number     Street




    City                   State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of any property transferred                Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid



    Number     Street




    City                   State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 7
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 63 of 80

Debtor 1            Leah                 K.                     Zornes
Debtor 2            Nathaniel            A.                     Zornes                                            Case number (if known)
                    First Name           Middle Name            Last Name

                                                Description and value of property           Describe any property or payments received       Date transfer was
                                                transferred                                 or debts paid in exchange                        made

    Person Who Received Transfer


    Number      Street




    City                    State   ZIP Code

    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of the property transferred                                             Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Last 4 digits of account number          Type of account or        Date account was            Last balance
                                                                                         instrument                closed, sold, moved, or     before closing or
                                                                                                                   transferred                 transfer

    Name of Financial Institution
                                                XXXX–                                  ❑Checking
                                                                                       ❑Savings
    Number      Street
                                                                                       ❑Money market
                                                                                       ❑Brokerage
                                                                                       ❑Other
    City                   State    ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 8
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 64 of 80

Debtor 1            Leah                 K.                    Zornes
Debtor 2            Nathaniel            A.                    Zornes                                          Case number (if known)
                    First Name           Middle Name           Last Name

                                                 Who else had access to it?                   Describe the contents                      Do you still have
                                                                                                                                         it?

                                                                                                                                        ❑No
    Name of Financial Institution               Name
                                                                                                                                        ❑Yes

    Number      Street                          Number     Street



                                                City                 State    ZIP Code

    City                   State    ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Who else has or had access to it?            Describe the contents                      Do you still have
                                                                                                                                         it?

                                                                                                                                        ❑No
    Name of Storage Facility                    Name
                                                                                                                                        ❑Yes

    Number      Street                          Number     Street



                                                City                 State    ZIP Code

    City                   State    ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Where is the property?                       Describe the property                      Value


    Owner's Name
                                                Number     Street


    Number      Street

                                                City                 State    ZIP Code


    City                   State    ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 9
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 65 of 80

Debtor 1            Leah                  K.                       Zornes
Debtor 2            Nathaniel             A.                       Zornes                                                Case number (if known)
                    First Name            Middle Name               Last Name
 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State   ZIP Code


    City                   State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State   ZIP Code


    City                   State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 10
                    4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 66 of 80

Debtor 1             Leah                   K.                        Zornes
Debtor 2             Nathaniel              A.                        Zornes                                               Case number (if known)
                     First Name             Middle Name               Last Name

                                                     Court or agency                             Nature of the case                                   Status of the case


    Case title
                                                    Court Name
                                                                                                                                                    ❑Pending
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.
                                                      Describe the nature of the business                          Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:          –

    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From                 To

    City                     State    ZIP Code



  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                       Date issued



    Name                                             MM / DD / YYYY



    Number        Street




    City                     State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 11
               4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 67 of 80

Debtor 1           Leah                 K.                     Zornes
Debtor 2           Nathaniel            A.                     Zornes                                          Case number (if known)
                   First Name           Middle Name             Last Name




Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




   ✘ /s/ Leah K. Zornes                                             ✘ /s/ Nathaniel A. Zornes
       Signature of Leah K. Zornes, Debtor 1                            Signature of Nathaniel A. Zornes, Debtor 2


       Date 04/19/2021                                                  Date 04/19/2021




 Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   ✔ No
   ❑
   ❑Yes
 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
                                                                                                     Attach the Bankruptcy Petition Preparer’s Notice,
   ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).
             4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 68 of 80


B2030 (Form 2030) (12/15)


                                                    United States Bankruptcy Court
                                                                   Eastern District of Arkansas

In re        Zornes, Leah K.

             Zornes, Nathaniel A.                                                                      Case No.

Debtor                                                                                                 Chapter                 13


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.      Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
        that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
        services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as
        follows:

        For legal services, I have agreed to accept ......................................................................................................................................
                                                                                                                                                $3,500.00

        Prior to the filing of this statement I have received ...........................................................................................................................
                                                                                                                                                     $0.00

        Balance Due ................................................................................................................................................
                                                                                                                                                          $3,500.00

2.      The source of the compensation paid to me was:

        ✔ Debtor
        ❑                           ❑ Other (specify)
3.      The source of compensation to be paid to me is:

        ✔ Debtor
        ❑                           ❑ Other (specify)
4.      ✔
        ❑     I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
        of my law firm.

        ❑     I have agreed to share the above-disclosed compensation with a other person or persons who are not members or associates
        of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is
        attached.

5.      In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

        a.     Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
               bankruptcy;

        b.     Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

        c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.      By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                                  Page 1 of 2
         4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 69 of 80


B2030 (Form 2030) (12/15)


                                                         CERTIFICATION

                     I certify that the foregoing is a complete statement of any agreement or arrangement for
                payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                       04/19/2021                                       /s/ Clinton W. Lancaster
                Date                                     Clinton W. Lancaster
                                                         Signature of Attorney
                                                                                        Bar Number: 2011179
                                                                              Lancaster & Lancaster Law Firm
                                                                                              P. O. Box 1295
                                                                                           Benton, AR 72018
                                                                                       Phone: (501) 776-2224

                                                                   Lancaster & Lancaster Law Firm
                                                         Name of law firm




                                                             Page 2 of 2
                   4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 70 of 80

 Fill in this information to identify your case:                                                                             Check as directed in lines 17 and 21:
                                                                                                                             According to the calculations required by this
  Debtor 1                   Leah                   K.                  Zornes                                               Statement:
                             First Name            Middle Name          Last Name
                                                                                                                             ✔1. Disposable income is not determined
                                                                                                                             ❑
  Debtor 2                   Nathaniel              A.                  Zornes                                                  under 11 U.S.C. § 1325(b)(3).
  (Spouse, if filing)        First Name            Middle Name          Last Name                                            ❑2. Disposable income is determined
                                                                                                                                under 11 U.S.C. § 1325(b)(3).
  United States Bankruptcy Court for the:                        Eastern District of Arkansas
                                                                                                                             ✔3. The commitment period is 3 years.
                                                                                                                             ❑
  Case number
  (if known)                                                                                                                 ❑4. The commitment period is 5 years.
                                                                                                                             ❑Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                     04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known).



 Part 1: Calculate Your Average Monthly Income

 1.   What is your marital and filing status? Check one only.
      ❑Not married. Fill out Column A, lines 2-11.
      ✔ Married. Fill out both Columns A and B, lines 2-11.
      ❑
  Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
  101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
  6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
  the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                 Column A                Column B
                                                                                                                 Debtor 1                Debtor 2 or
                                                                                                                                         non-filing spouse

 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                                          $803.59                  $1,771.76
    payroll deductions).

 3. Alimony and maintenance payments. Do not include payments from a spouse.                                                  $0.00                      $0.00

 4. All amounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from an unmarried partner,
    members of your household, your dependents, parents, and roommates. Do not include payments
    from a spouse. Do not include payments you listed on line 3.                                                              $0.00                      $0.00


 5. Net income from operating a business, profession, or
    farm                                                                 Debtor 1         Debtor 2
                                                                              $0.00             $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -         $0.00   -         $0.00

                                                                              $0.00             $0.00   Copy
      Net monthly income from a business, profession, or farm                                                                 $0.00                      $0.00
                                                                                                        here →


 6. Net income from rental and other real property                       Debtor 1         Debtor 2
                                                                              $0.00             $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -         $0.00   -         $0.00

                                                                              $0.00             $0.00   Copy
      Net monthly income from rental or other real property                                                                   $0.00                      $0.00
                                                                                                        here →



 Official Form 122C-1                          Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                   page 1
                      4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 71 of 80

Debtor 1                     Leah                               K.                                        Zornes
Debtor 2                     Nathaniel                          A.                                        Zornes                               Case number (if known)
                             First Name                          Middle Name                              Last Name
                                                                                                                                Column A                  Column B
                                                                                                                                Debtor 1                  Debtor 2 or
                                                                                                                                                          non-filing spouse
 7. Interest, dividends, and royalties                                                                                                          $0.00                   $0.00
 8. Unemployment compensation                                                                                                                   $0.00                   $0.00
    Do not enter the amount if you contend that the amount received was a benefit under the Social
    Security Act. Instead, list it here: ..................................................               ↓
           For you....................................................................................                $0.00
           For your spouse......................................................................                      $0.00
 9. Pension or retirement income. Do not include any amount received that was a benefit under                                                   $0.00                   $0.00
    the Social Security Act. Also, except as stated in the next sentence, do not include any
    compensation, pension, pay, annuity, or allowance paid by the United States Government in
    connection with a disability, combat-related injury or disability, or death of a member of the
    uniformed services. If you received any retired pay paid under chapter 61 of title 10, then
    include that pay only to the extent that it does not exceed the amount of retired pay to which you
    would otherwise be entitled if retired under any provision of title 10 other than chapter 61 of that
    title.

10. Income from all other sources not listed above. Specify the source and amount. Do not
    include any benefits received under the Social Security Act; payments made under the
    Federal law relating to the national emergency declared by the President under the National
    Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019
    (COVID-19); payments received as a victim of a war crime, a crime against humanity, or
    international or domestic terrorism; or compensation, pension, pay, annuity, or allowance paid
    by the United States Government in connection with a disability, combat-related injury or
    disability, or death of a member of the uniformed services. If necessary, list other sources on
    a separate page and put the total below.

    Settlement from lawsuit                                                                                                                    $83.33                   $0.00
    Income from All Other Sources                                                                                                               $0.00                   $0.00

    Total amounts from separate pages, if any.                                                                                 +                           +
                                                                                                                                             $886.92       +        $1,771.76     =       $2,658.68
 11. Calculate your total average monthly income. Add lines 2 through 10 for each
     column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                      Total average
                                                                                                                                                                                      monthly income

Part 2: Determine How to Measure Your Deductions from Income

12. Copy your total average monthly income from line 11. .................................................................................                                                  $2,658.68

13. Calculate the marital adjustment. Check one:

   ❑You are not married. Fill in 0 below.
   ✔You are married and your spouse is filing with you. Fill in 0 below.
   ❑
   ❑You are married and your spouse is not filing with you.
       Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
       dependents, such as payment of the spouse’s tax liability or the spouse’s support of someone other than you or your dependents.
       Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
       adjustments on a separate page.
       If this adjustment does not apply, enter 0 below.




                                                                                                                         +

       Total...........................................................................................                                $0.00
                                                                                                                                                  Copy here. →
                                                                                                                                                                              -              $0.00

14. Your current monthly income. Subtract the total in line 13 from line 12.                                                                                                               $2,658.68




Official Form 122C-1                                           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                        page 2
                       4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 72 of 80

Debtor 1                     Leah                              K.                                     Zornes
Debtor 2                     Nathaniel                         A.                                     Zornes                                                                       Case number (if known)
                             First Name                         Middle Name                           Last Name

15. Calculate your current monthly income for the year. Follow these steps:

        15a. Copy line 14 here →...............................................................................................................................................................                          $2,658.68

               Multiply line 15a by 12 (the number of months in a year).                                                                                                                                         x 12
                                                                                                                                                                                                                    $31,904.16
        15b. The result is your current monthly income for the year for this part of the form.....................................................................

16. Calculate the median family income that applies to you. Follow these steps:
        16a. Fill in the state in which you live.                                                                                   Arkansas
        16b. Fill in the number of people in your household.                                                                              5

        16c. Fill in the median family income for your state and size of household. ....................................................................................                                                $77,180.00
               To find a list of applicable median income amounts, go online using the link specified in the separate
               instructions for this form. This list may also be available at the bankruptcy clerk’s office.

17. How do the lines compare?

        17a.     ✔
                 ❑      Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under 11 U.S.C. §
                        1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C–2).
        17b.     ❑      Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. § 1325(b)(3). Go
                        to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C–2). On line 39 of that form, copy your current monthly income
                        from line 14 above.
Part 3: Calculate Your Commitment Period Under 11 U.S.C. §1325(b)(4)

18. Copy your total average monthly income from line 11. ..........................................................................................................                                                      $2,658.68
19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that calculating the
    commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse’s income, copy the amount from line 13.
   19a. If the marital adjustment does not apply, fill in 0 on line 19a. .....................................................................................................                               -              $0.00
   19b. Subtract line 19a from line 18.                                                                                                                                                                                 $2,658.68

20. Calculate your current monthly income for the year. Follow these steps.

   20a. Copy line 19b.............................................................................................................................................................................                       $2,658.68
           Multiply by 12 (the number of months in a year).                                                                                                                                                 x 12
                                                                                                                                                                                                                    $31,904.16
   20b. The result is your current monthly income for the year for this part of the form.

                                                                                                                                                                                                                    $77,180.00
   20c. Copy the median family income for your state and size of household from line 16c. ...............................................................

21. How do the lines compare?
   ✔
   ❑     Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
         The commitment period is 3 years. Go to Part 4.
   ❑     Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
         check box 4, The commitment period is 5 years. Go to Part 4.

Part 4: Sign Below

    By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


          ✘ /s/ Leah K. Zornes                                                                                                           ✘ /s/ Nathaniel A. Zornes
                 Signature of Debtor 1                                                                                                          Signature of Debtor 2

                 Date 04/19/2021                                                                                                                Date 04/19/2021
                           MM/ DD/ YYYY                                                                                                                    MM/ DD/ YYYY

    If you checked 17a, do NOT fill out or file Form 122C–2.
    If you checked 17b, fill out Form 122C–2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.


Official Form 122C-1                                          Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                     page 3
        4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 73 of 80

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                          EASTERN DISTRICT OF ARKANSAS
                                                                 CENTRAL DIVISION

IN RE: Zornes, Leah K.                                                                       CASE NO
       Zornes, Nathaniel A.
                                                                                             CHAPTER 13




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       04/19/2021              Signature                                     /s/ Leah K. Zornes
                                                                                Leah K. Zornes, Debtor


Date       04/19/2021              Signature                                  /s/ Nathaniel A. Zornes
                                                                           Nathaniel A. Zornes, Joint Debtor
4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 74 of 80


                             Capital one/WalMart
                             PO Box 60519
                             City of Industry, CA 91716




                             Access Credit Management
                             PO Box 25031
                             Little Rock, AR 72225




                             Access Credit Management
                             Attn: Bankruptcy Attn: Bankruptcy
                             11225 Huron Lane , Suite 222
                             Little Rock, AR 72211



                             Arkansas Urology
                             PO Box 4037 500 Washington
                             Jonesboro, AR 72403




                             BBVA
                             PO Box 830696
                             Birmingham, AL 35283-0696




                             Capital One
                             PO Box 30285
                             Salt Lake City, UT 84130




                             Charged off as bad debit
                             PO Box 4499
                             Beaverton, OR 97076




                             Chimef/str
                             Attn: Bankruptcy
                             PO Box 417
                             San Francisco, CA 94104-0417
4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 75 of 80


                             Chrysler Capital
                             PO Box 961275
                             Dallas, TX 76161-1275




                             Credit Acceptance
                             Attn: Bankruptcy
                             25505 W 12 Mile Road Ste 3000
                             Southfield, MI 48034



                             Credit One Bank
                             Attn: Bankruptcy Department
                             PO Box 98873
                             Las Vegas, NV 89193



                             Discover Financial
                             Attn: Bankruptcy
                             PO Box 3025
                             New Albany, OH 43054



                             Entergy
                             PO Box 8101
                             Baton Rouge, LA 70891-8101




                             Farmers Bank & Trust
                             112 Hwy 298
                             Haskell, AR 72015




                             Fingerhut
                             6250 Ridgewood Rd
                             St Cloud, MN 56303




                             First Collection Service
                             10925 Otter Creek E Blvd
                             Mabelvale, AR 72103-1661
4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 76 of 80


                             First Collection Service
                             PO Box 3564
                             Little Rock, AR 72203




                             First Collection Services
                             10925 Otter Creek E Blvd
                             Mabelvale, AR 72103-1661




                             First Premier Bank
                             Attn: Bankruptcy
                             PO Box 5524
                             Sioux Falls, SD 57117-5524



                             Genesis FS Card Services
                             Attn: Bankruptcy
                             PO Box 4477
                             Beaverton, OR 97076-4477



                             Grisham Law Firm
                             PO Box 13980
                             Maumelle, AR 72111




                             Kohls/Capital One
                             Attn: Credit Administrator
                             PO Box 3043
                             Milwaukee, WI 53201-3043



                             Medical Emergency Trauma
                             Associates
                             2135 E Primrose Ste Q
                             Springfield, MO 65804



                             Midland Mortgage Co
                             Attn: Customer Service/Bankruptcy
                             PO Box 26648
                             Oklahoma City, OK 73216-0648
4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 77 of 80


                             MidSouth Adjustment
                             123 West 2nd St
                             Pine Bluff, AR 71601




                             Mid-South Adjustment
                             Attn: Bankruptcy 200 E 11th Ave. Suite K
                             Pine Bluff, AR 71601




                             Milestone Mastercard
                             PO Box 4499
                             Beaverton, OR 97076-4477




                             Milestone Mastercard
                             PO Box 84059
                             Columbus, GA 31908-4059




                             Mountain Run Solutions
                             313 E 1200S., Ste 200
                             Orem, UT 84058-6910




                             Orion Portfolio Services,
                             LLC/Trident Assest Mgmt
                             10375 Old Alabama Rd Connecter Ste.
                             303
                             Alpharetta, GA 30022


                             Orion Portfolio Services,
                             LLC/Trident Asset Mgmt
                             10375 Old Alabama Rd Connecter Ste 303
                             Alpharetta, GA 30022



                             Perfection Collection
                             Attn: Bankruptcy Department Attn:
                             Bankruptcy Department
                             313 E 1200 S Suite 102
                             Orem, UT 84058
4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 78 of 80


                             Portfolio Recovery
                             Associates, LLC
                             PO Box 12914
                             Norfolk, VA 23541



                             Portfolio Recovery
                             Associates, LLC
                             Attn: Bankruptcy 120 Corporate
                             Boulevard
                             Norfolk, VA 23502


                             Professional Credit
                             PO Box 4037 500 Washington
                             Jonesboro, AR 72403




                             Professional Credit
                             Management, Inc.
                             PO Box 4037 500 West Washington Ave
                             Jonesboro, AR 72403



                             Radiology Associates
                             PO Box 3564
                             Little Rock, AR 72203




                             Radiology Associates
                             PO Box 250531
                             Little Rock, AR 72225




                             Resurgent Capital Services
                             Attn: Bankruptcy
                             PO Box 10497
                             Greenville, SC 29603



                             Saline Health System
                             1 Medical PArk Drive
                             Benton, AR 72015
4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 79 of 80


                             Saline Memorial Hospital
                             1 Medical Park Dr
                             Benton, AR 72015




                             Santander Consumer USA
                             Attn: Bankruptcy
                             PO Box 961245
                             Fort Worth, TX 76161-1245



                             Syncb/walmart
                             Attn: Bankruptcy
                             PO Box 965064
                             Orlando, FL 32896-5060



                             Synchrony Bank/Amazon
                             4125 Windward Plaza Dr
                             Alpharetta, GA 30005




                             The Bank of Missouri
                             PO Box 4499
                             Beaverton, OR 97076




                             Transworld Systems Inc
                             2135 E Primrose Ste Q
                             Springfield, MO 65804




                             Trident Asset Management
                             Attn: Bankruptcy
                             PO Box 888424
                             Atlanta, GA 30356



                             TruService Credit Union
                             11001 Hermitage Rd
                             Little Rock, AR 72211
4:21-bk-11063 Doc#: 1 Filed: 04/19/21 Entered: 04/19/21 18:57:04 Page 80 of 80


                             TSI/ Transworld Systems Inc
                             Attn: Bankruptcy Attn: Bankruptcy
                             500 Virginia Dr , Ste 514
                             Fort Washington, PA 19034



                             Verizon Wireless
                             PO Box 489
                             Newark, NJ 07101-0489




                             Verizon Wireless
                             500 Technology Drive Suite 500
                             Weldon Springs, MO 63304




                             Vivint Security
                             313 E 4511 S., Ste 200
                             Orem, UT 84058-6910




                             Wells Fargo Jewelry
                             Advantage
                             Attn: Bankruptcy
                             PO Box 10438
                             Des Moines, IA 50306
